867 F.2d 608Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Reginald Leon FLEMING, Petitioner-Appellant,v.Nathan A. RICE;  Attorney General of the State of NorthCarolina, Respondents- Appellees.
No. 88-6793.
United States Court of Appeals, Fourth Circuit.
Submitted:  Dec. 27, 1988.Decided:  Jan. 20, 1989.Rehearing and Rehearing En Banc Denied March 6, 1989.

Reginald Leon Fleming, appellant pro se.
Barry Steven McNeill (Office of the Attorney General of North Carolina), for appellees.
Before DONALD RUSSELL, CHAPMAN and WILKINSON, Circuit Judges.
PER CURIAM:


1
Reginald Leon Fleming seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Fleming v. Rice, C/A No. 87-692-C-S (M.D.N.C. Aug. 17, 1988).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
DISMISSED.